Case 15-04203   Doc 253   Filed 04/09/19 Entered 04/09/19 15:11:17   Desc Main
                           Document     Page 1 of 5
Case 15-04203   Doc 253   Filed 04/09/19 Entered 04/09/19 15:11:17   Desc Main
                           Document     Page 2 of 5
Case 15-04203   Doc 253   Filed 04/09/19 Entered 04/09/19 15:11:17   Desc Main
                           Document     Page 3 of 5
Case 15-04203   Doc 253   Filed 04/09/19 Entered 04/09/19 15:11:17   Desc Main
                           Document     Page 4 of 5
Case 15-04203   Doc 253   Filed 04/09/19 Entered 04/09/19 15:11:17   Desc Main
                           Document     Page 5 of 5
